Citation Nr: 0516870	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  01-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who had active service from March 
1969 to January 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 
rating decision by the Houston Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was previously before 
the Board in December 2002, when the Board arranged for 
additional development.  In June 2003 the Board remanded the 
case to the RO for due process considerations.  

The RO has characterized the disability at issue as back 
pain.  Notably, pain, of itself, is not a disability entity 
(it is a symptom of disability).  The record shows that the 
veteran has underlying pathology.  The issue has been 
characterized to reflect this.


FINDINGS OF FACT

During service the veteran has seen for recurring acute 
episodes of posture related back pain (noted by history on 
preinduction examination), which improved with treatment; a 
chronic acquired low back disability was not manifested in 
service, and the veteran's current low back disability 
(postoperative lumbosacral disc disease) is not shown to be 
related to service or to the complaints noted therein.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

The veteran was provided VCAA notice in June 2003 
correspondence from the RO, and in supplemental statements of 
the case (SSOC) in April 2004 and January 2005.  Although he 
was provided VCAA notice subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the November 2000 rating decision, in an 
August 2001 statement of the case (SOC), in the June 2003 
correspondence, and in numerous SSOCs issued throughout the 
course of this appeal) of everything required, and has had 
ample opportunity to respond or supplement the record.  
Specifically, the June 2003 correspondence the April 2004 and 
January 2005 SSOCs informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  The 
case was reviewed de novo subsequent to the notice.  

Regarding content of notice, the SOC and the SSOCs informed 
the veteran of what the evidence showed.  He was advised in 
the June 2003 correspondence, and the April 2004 and January 
2005 SSOCs, that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The June 2003 correspondence 
advised him of what the evidence must show to establish 
service for a low back disability, and what information or 
evidence VA needed from him.  While the veteran was not 
advised verbatim to submit everything he had pertaining to 
his claim, the RO asked him to submit, or provide releases 
for VA to obtain, any pertinent records.  This was equivalent 
to advising him to submit everything pertinent.  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, the Board directed additional 
development in December 2002.  The development, to include a 
VA examination with a medical opinion, has been completed and 
the additional evidence was considered by the RO.  A Decision 
Review Officer has reviewed the claim de novo (see the SOC 
and all SSOCs).  VA has obtained all identified records that 
could be obtained.  Evidentiary development is complete to 
the extent possible; VA's duties to notify and assist are 
met.  The Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the veteran for the Board 
to do so.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

The veteran's service medical records include a September 
1968 report of medical history on a preinduction examination, 
wherein he indicated that he had occasional back pain, but 
had never consulted a physician for the complaints.  On 
examination the spine was normal.  In April 1969, he had an 
episode of "back trouble".  He was treated with liniment, a 
heating pad, and Tylenol, and returned to duty.  A May 1969 
clinical record shows complaints of back pain, and the 
veteran reported that he had "trouble off and on" with back 
pain since he was in the 3rd grade.  Physical examination was 
negative.  The diagnosis was chronic back pain, undetermined 
etiology.  He was seen on a number of occasions in June 1969 
for continuing complaints of back pain.  Spasm was noted on 
one occasion.  He was referred to an orthopedic duty Board.  
In August and September 1969 he was reported to be in 
physical therapy for the spine (for postural training/flat 
back regime).  September 1969 X-rays of the lumbar spine were 
negative, but there was a questionable radiolucent line 
running across L5 at the inferior posterior aspect.  

On orthopedic consultation in October 1969, the veteran again 
reported that had experienced "back problems" since he was 
in the 3rd grade.  There was no clear history of injury 
except for one episode of hyperflexion of the spine when he 
was playing in 3rd grade.  It was noted that the veteran held 
a variety of jobs prior to service, some requiring manual 
labor, and that he had occasional back pain while engaging in 
such work.  He complained of continuous back pain that was 
present since the third week of basic training, aggravated by 
heavy lifting, long standing or sitting, and sometimes by 
reclining.  Examination revealed mildly increased dorsal 
kyphosis and mildly increased lumbar lordosis.  X-rays of the 
lumbar spine were within normal limits except for some 
decrease in the intervertebral disc space at L5-S1.  The 
veteran was instructed to continue physical therapy and to 
take aspirin.  The examiner noted that a physical profile was 
not required.  A June 1970 clinical record includes notation 
that the veteran "has had thoracic back and lumbar pain 
since childhood," and the pain markedly increased when he 
was "in the field" as a radio telephone operator (service 
personnel records show that his military occupational 
specialty was field wireman).  Examination showed that the 
musculature of the back was adequate.  The veteran had poor 
posture with moderate lumbar lordosis.  X-rays of the lumbar 
spine showed minimal scoliosis.  The diagnosis was back pain, 
minimal symptomatology, related to poor posture.  On January 
1971 service separation examination, the veteran provided his 
history of back pain.  Clinical evaluation of the spine was 
normal.  

Postservice medical evidence includes VA outpatient records 
and examination reports, and records from private physicians 
reflecting treatment the veteran received for various 
complaints, including relating to the lumbar spine.  The 
earliest postservice evidence of a chronic low back disorder 
is an April 2000 magnetic resonance imaging (MRI) report 
showing that L5-S1 disc space was mildly narrowed, and that 
there was a mild bulge of the L4-5 disc into the left neural 
foramen which produced mild neural foraminal narrowing.  An 
April 2000 electromyogram revealed findings suggesting lumbar 
nerve root irritation on the left.  There was evidence of 
active, and chronic denervation changes confined in the low 
back region, but no evidence to suggest myopathy or 
entrapment neuropathy.  

A June 2000 letter from a private physician indicates that 
the veteran "started getting back pain" in March 2000.  The 
pain became very severe one month later and included 
sciatica.  The veteran was advised to undergo a percutaneous 
automated discectomy and was referred to an orthopedic 
surgeon.  In a June 2000 letter, the orthopedist to whom he 
was referred noted that the veteran worked as a welder, and 
complained of low back pain since March 2000.  The veteran 
denied any trauma, but his low back pain prevented him from 
working.  Therapy via a TENS unit, non-steroidal anti-
inflammatory medication, and physical therapy had provided no 
relief from the low back pain.  Neurological examination 
resulted in diagnoses of lumbar radiculopathy and diabetic 
neuropathy.  The orthopedic surgeon recommended that the 
veteran undergo a percutaneous laser discectomy at the L4-5 
level.  A July 2000 operative report shows a diagnosis of L4-
5 herniated disc with radiculopathy, and indicates that a 
percutaneous laser discectomy at the L4-5 level was 
performed.  

Postoperatively, the veteran was followed for his low back 
symptoms by another private physician, who reported in a 
February 2001 medical record that the veteran had an 
"[i]nsidious injury low back and possibly related to a 
fall."  Examination resulted in diagnosis of lumbar disc 
disease and degenerative joint disease of the lumbar spine.  
The physician expressly reported that it is as likely as not 
that the veteran's "ongoing problems with his back is [sic] 
related to the military service and his duty in Vietnam."  A 
diskogram and a computed tomography scan in February 2001 
revealed an abnormal L4-L5 level, with left sided contrast 
extravasation consistent with a large annular tear.  In a 
March 2001 letter, the same physician stated that the onset 
of the veteran's lumbar disc disease "was insidious, 
possibly related to a fall and [the veteran's] military 
service in Vietnam.  As a welder, working with heavy objects 
aggravated his back, hip, and leg pain."  It was further 
noted that the veteran's low back disorders involved 
permanent neurological injury with progressive degenerative 
damage.  

Additional private medical evidence indicates that the 
veteran underwent a second surgical procedure in July 2001.  
At that time, a lumbar laminectomy at L4-L5 was performed, 
with fusion and instrumentation.  In an August 2001 statement 
by the attending surgeon, it was specifically noted that the 
date of onset of the low back injury that precipitated the 
laminectomy was in March 2000.  

Pursuant to the December 2002 Board request for additional 
development, a VA examination was scheduled to determine the 
nature and etiology of the veteran's low back disorder(s).  
The examiner was asked to opine whether it is at least as 
likely as not that the veteran's current low back disorders 
are related to the complaints and treatment noted in service, 
rather than to any intervening postservice events.  On VA 
examination in March 2003, the examiner reported that the 
claims file was reviewed, including service medical records.  
The veteran did not recall or relate any specific low back 
injury in service, but he stated that he suffered from back 
pain ever since basic training in service.  The examiner 
noted the service medical records include notations to the 
effect that the veteran has had back pain since his 
childhood.  The veteran acknowledged that he was not seen or 
treated for low back pain between his separation from service 
and the April 2000 MRI showing the first postservice clinical 
findings of a low back abnormality.  The veteran related a 
history of an injury at home when he fell off a ladder and 
landed on his buttocks.  There was an immediate onset of low 
back pain, for which he underwent the percutaneous lumbar 
discectomy in July 2000.  He reported that the surgical 
procedure provided little relief, if any, of the low back 
symptoms.  The VA physician noted that the veteran was status 
post surgeries on the lumbar spine (the July 2000 
percutaneous laser discectomy and the July 2001 laminectomy 
with fusion), and also noted that the injury which supposedly 
precipitated those procedures was incurred in March 2000.  

The veteran complained that he continued to have constant 
back pain which radiated to the buttocks, and the symptoms of 
the back pain sometimes worsened on prolonged sitting.  He 
also noted occasional radiation into both legs, usually in 
the posterior hamstrings and down to the calves.  He reported 
that he is significantly limited in his abilities to bend, 
stoop, or lift.  He complained of flare-ups on a regular 
basis, which produced more pain and reduced mobility.  
Examination revealed that he walked with a slow gait and used 
a cane.  Range of motion of the lumbar spine was 
significantly limited.  X-rays revealed a two level spinal 
instrumentation and fusions from L4 to the sacrum.  The 
diagnosis was history of herniated disc, lumbar spine, status 
post surgery; with persistent mechanical low back pain, 
status post spinal instrumentation and fusion, unsuccessful.  
The physician reported:

In my opinion with regard to the etiology 
of the veteran's low back pain, there 
appears to be no significant evidence 
throughout the records . . . which would 
lend credence to the contention that the 
veteran's low back pain is related to an 
injury in the service.  Medical records 
support preexisting low back pain.  The 
low back pain was likely worsened by the 
heavy activities of the Army but 
according to veteran, he did not have to 
seek medical attention once he got out of 
the service.  This would imply that it 
was a self-limiting soft tissue problem 
with regard to the back which responded 
to his activity limitations after the 
service.  However, following his injury 
at home in the year 2000, he developed 
back and leg symptoms and subsequently 
embarked upon his current clinical 
course.  

Additional VA outpatient records and private medical reports 
dated through May 2004 show that the veteran continued to be 
followed for numerous medical disorders, including his low 
back pain and related symptomatology.  The records are 
negative, however, for reference to the veteran's service, 
and for any indication that his low back disorders are in any 
way related to any incident or injury in service.  A March 
2003 examination report from a private physician, however, 
shows that the veteran's chief complaints were of low back 
and leg pain.  The private physician noted that the veteran, 
by his own account, injured his back approximately three 
years earlier when he fell off a ladder at home.  The 
examination report is devoid of any reference to the 
veteran's service and/or any back injuries allegedly incurred 
therein.  The veteran stated that the surgeries he underwent 
subsequent to the fall relieved the low back pain for a 
while, but pain throughout his back had returned and was 
radiating down both legs.  Diagnoses, in pertinent part, were 
chronic low back pain, status post L4-S1 fusion; probable 
sacroiliac joint dysfunction; and possible limbically 
augmented pain syndrome.  

On February 2004 VA neurologic examination the diagnosis was 
chronic low back pain with radicular features (secondary to 
degenerative disc disease involving the lumbosacral spine).

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a finding of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b0.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The statements and contentions of the veteran describing the 
symptoms of his low back disorders are competent evidence to 
the extent that he can describe what he experienced prior to, 
during, and subsequent to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, his contentions 
regarding a relationship between his current chronic low back 
pain and degenerative disc disease of the lumbar spine and 
service cannot establish that such disorder was incurred or 
aggravated in service.  As a layperson, he is not competent 
to establish medical nexus by his own unsupported opinion.  
Id.

The veteran's current low back disability is postoperative 
lumbosacral disc disease.  Lumbosacral disc disease was not 
diagnosed in service.  What was noted in service were 
complaints of back pain.  Such complaints were noted when the 
veteran was being examined for induction.  During service, 
they were determined to be posture related.  Regardless, they 
were acute and transitory.  The veteran underwent extensive 
evaluation of his back during service, and a chronic acquired 
low back disability was not found.  Clinical evaluation of 
the spine on service separation examination was normal.  And 
the current low back disability was not shown postservice 
prior to 2000, more than 29 years after the veteran's 
separation from service.  Without any showing of back 
pathology sufficient to establish a diagnosis of chronic low 
back disability in service, and with no evidence of 
postservice continuity, service connection for the veteran's 
postoperative disc disease on the basis that it became 
manifest in service and persisted is not warranted.  And as 
arthritis of the lumbosacral spine was not manifested in the 
first postservice year, presumptive service connection for 
such chronic disease (under 38 U.S.C.A. § 1113) likewise is 
not warranted.

Service connection for the low back disability may still be 
established by competent evidence that such disability is 
related to an event, injury or disease in service.  In that 
regard, a private physician opined in February 2001 that it 
"is as likely as least likely [the veteran's] ongoing 
problems with his back is [sic] related to the military 
service and his duty in Vietnam."  And in March 2001, that 
same physician reported that the low back disorders are 
"possibly related to a fall and his military service in 
Vietnam."  Significantly, that physician appears to have 
been unaware of two critical facts, namely that there is no 
documentation of a low back injury in service, and that the 
veteran had an intercurrent low back injury (a fall) in March 
2000 before the first clinical recording of his current low 
back disability.  (In the opinions the private physician 
refers to an insidious injury; a fall from a ladder is not an 
insidious event.)  A medical opinion premised on an 
incomplete or inaccurate medical history has limited 
probative value.  A VA physician who in March 2003 examined 
the veteran and conducted a detailed review of the veteran's 
claims file emphatically stated that no medical evidence of 
record "would lend credence to the contention that the 
veteran's low back pain is related to any injury in the 
service."  Regarding the complaints in service, the examiner 
commented that the veteran's own account that he did not seek 
medical attention until March 2000 implied that any low back 
problems in service were self-limiting soft tissue problems.  
As the VA examiner's opinion is accompanied by rationale, and 
is based on review of the entire record, it has the probative 
value that the private physician's opinions lack.  Notably, a 
lengthy passage of time between service and the first 
postservice clinical notation of the current disability (here 
29+ years) is of itself a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

In summary the preponderance of the evidence is against a 
finding that the veteran's current low back disability is 
related to his service/his documented low back complaints 
therein.  Hence, it must be denied.


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


